DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The list of references that have been crossed off have not been considered because a date has not been provided for each listed non-patent literature reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In 15re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim(s) 1-3,5-12,14-17 and 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1,2,8,9,10,11,12,19,25 and 28, of US application 14/922,547 now US Patent 11,165,717 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the functions of the patent non-transitory claims anticipate the device (media player) claims in the instant application. They correspond as follows:

Instant  App. #: 17/486,528
Parent: 14/922,547 (US 11,165,717 B2)
 Claim 1, 12 and 16
1. A memory structure, comprising: a plurality of nodes connected together by a plurality of links, each node comprising: a memory array having a range of memory addresses, the ranges of memory addresses of memory arrays of the plurality of nodes forming a global address space; and a router that is connected to the memory array and is powered independently of the memory array, the router configured to: route first data packets to locations in the memory array connected to the router based on addresses of the first data packets being in a first range of memory addresses of the memory array; route second data packets to other nodes of the plurality of nodes based on addresses of the second data packets being in respective second ranges of memory arrays of the other nodes; wherein the memory structure is configured to communicate a data packet through two or more nodes of the plurality of nodes by powering routers of the two or more nodes without powering memory arrays of the two or more nodes, while routers and memory arrays of nodes other than the two or more nodes do not receive power.










Claim 1
1. A memory structure, comprising: a plurality of nodes, each node comprising: a memory array, the memory arrays of the plurality of nodes interconnected to form an interconnected memory cell matrix, each memory array having a respective sequence of memory addresses in a global address space of the interconnected memory cell matrix, the memory array selectively powered for use; and a router that is connected to the memory array and is powered independently of the memory array, comprising: data packet switching logic to route data packets to other nodes of the interconnected memory cell matrix based on addresses of data packets within the global address space in respective sequences of memory arrays of the other nodes and route data packets to locations in the respective memory array connected to the router based on addresses of data packets in the respective sequence of memory addresses of the respective memory array, a plurality of network channels, each network channel coupled to the data packet switching logic and comprising one or more first-in first-out (FIFO)s, an aggregator, and a direct physical link connecting the aggregator to the memory array of the node, the aggregator configured to operatively couple the memory array of the node with the data packet switching logic of the router through the direct physical link; and a plurality of network links interconnecting the plurality of nodes through respective network channels of the nodes, the plurality of network links configured to communicate a data packet through a set of two or more nodes of the plurality of nodes by sequentially powering each router of the set of two or more nodes without powering corresponding memory arrays of the set of two or more nodes, while routers and memory arrays of other nodes of the plurality of nodes other than the set of two or more nodes do not receive power.
Claim(s) 2 and 19,  

The memory structure of claim 1, wherein the memory array is configured to be powered off except when in use.


Claim 1, 
(last limitation,16,24 and 30)
the plurality of network links configured to communicate a data packet through a set of two or more nodes of the plurality of nodes by sequentially powering each router of the set of two or more nodes without powering corresponding memory arrays of the set of two or more nodes, while routers and memory arrays of other nodes of the plurality of nodes other than the set of two or more nodes do not receive power.
Claim 5, The memory structure of claim 1, wherein: each router is assigned a unique range of addresses in a Network-on-Chip routing scheme, such that the unique range of addresses assigned to the router of each node corresponds to a range of memory addresses of the memory array directly connected to the router.


Claim 8, The memory structure of claim 1, wherein: each router is assigned a unique range of addresses in a Network-on-Chip routing scheme, such that the unique range of addresses assigned to the router of each node corresponds to a range of memory addresses of the memory array directly connected to the router, and the data packet switching logic of each node is configured to route data packets based on addresses of the data packets and the unique ranges of addresses assigned to respective routers.

Claim 6, The memory structure of claim 1, wherein each memory array is accessible in parallel.

Claim 9, The memory structure of claim 1, wherein each memory array is accessible in parallel.
Claim 7, The memory structure of claim 1, wherein: each node is configurable to operate at a respective frequency, a first node is configured to operate at a first frequency, and a second node is configured to operate at a second frequency that is different to the first frequency.


Claim 10, The memory structure of claim 1, wherein: each node is configured to operate at a respective frequency, and a first one of the nodes is configured to operate at a different frequency than a second one of the nodes.

	
Claim 8,  The memory structure of claim 1, wherein: each node is configurable to operate at a respective voltage, a first node is configured to operate at a first voltage and a second node is configured to operate at a second voltage that is different to the first voltage.


Claim 11, The memory structure of claim 1, wherein: each node is configured to operate at a respective voltage, and a first one of the nodes is configured to operate at a different voltage than a second one of the nodes.




Claim 9, The memory structure of claim 1, wherein:

each link of the plurality of links comprises one or more channels.



Claim 1, (limitation 8)

a plurality of network links interconnecting the plurality of nodes through respective network channels of the nodes
Claim 10, The memory structure of claim 9 wherein: each channel is configurable to operate at a respective frequency, and a first router is configured to operate a first channel at a first frequency and to operate a second channel at a second frequency that is different to the first frequency.


Claim 12, The memory structure of claim 1, wherein: each channel is capable of being operated at a respective frequency, and a first router is configured to operate a first channel at a first frequency and to operate a second channel at a second frequency, different from the first frequency.
Claim 11, The memory structure of claim 9, wherein:

one or more channels of a first router are full-duplex channels, and each of the one or more channels is capable of operating at a respective bandwidth.



Claim 13,  The memory structure of claim 1, wherein: 

one or more channels of a first router are full-duplex channels, and each of the one or more channels is capable of operating at a respective bandwidth.

Claim 14, 17, The memory device of claim 12, wherein each router further comprises pairs of first-in first-out (FIFO)s, each pair of FIFOs coupled to one of a link.

Claim 1 (limitation 8)
a plurality of network channels, each network channel coupled to the data packet switching logic and comprising one or more first-in first-out (FIFO)s, an aggregator, and a direct physical link connecting the aggregator to the memory array of the node
Claim 15, The memory device of claim 14, wherein each router further comprises a modulator/demodulator connected with a FIFO of one of the pairs of FIFOs.
Claim 19, The memory device of claim 18, wherein each router further comprises a modulator/demodulator connected with a FIFO of one of the pairs of FIFOs.
Claim 20,  
The memory die of claim 16, wherein the plurality of routers are arranged in a grid pattern in the memory die.
Claim 25,
The memory die of claim 24, wherein the plurality of routers and the plurality of memory arrays are spread in a grid pattern on the memory die.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,9,12-13,16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich et al. (US 2011/0320719 A1), view of Li et al. (US 2017/0272381 A1).

Regarding claim 1, Mejdrich discloses a memory structure, comprising: 
a plurality of nodes connected together by a plurality of links (interconnected nodes) (Mejdrich [0042] the NOC in FIG. 2 is implemented on a `chip` 100, that is, on an integrated circuit.  NOC 102 includes integrated processor (`IP`) blocks 104, routers 110, memory communications controllers 106, and network interface controllers 108 grouped into interconnected nodes. Each IP block 104 is adapted to a router 110 through a memory communications controller 106 and a network interface controller 108. Each memory communications controller controls communications between an IP block and memory, and each network interface controller 108 controls inter-IP block communications through routers 110),
each node comprising: 
a memory array having a range of memory addresses, the ranges of memory addresses of memory arrays of the plurality of nodes forming a global address space (Mejdrich  [0056] Each memory address is mapped by the network interface controllers to a network address, typically the network location of a memory communications controller responsible for some range of physical memory addresses. The network location of a memory communication controller 106 is naturally also the network location of that memory communication controller's associated router 110, network interface controller 108, and IP block 104. Therefore, each router is responsible for a range addresses in a global address space. [0087] Furthermore, on-chip network 254 may also couple processor cores 252 to additional levels of memory, e.g., via external and/or internal memory interfaces 260, 262 coupled respectively to external and/or internal DRAM memory arrays 264, 266); 
a router that is connected to the memory array (Mejdrich [0042] Each IP block 104 is adapted to a router 110 through a memory communications controller 106 and a network interface controller 108. [0046] Routers 110, and the corresponding links 118 therebetween, implement the network operations of the NOC), the router configured to:
route first data packets to locations in the memory array connected to the router based on addresses of the first data packets being in a first range of memory addresses of the memory array (Mejdrich [0056] each memory is associated with a router and each router is responsible for routing packets to the range of addresses corresponding to the associated memory. Therefore, each memory address is mapped by the network interface controllers to a network address, typically the network location of a memory communications controller responsible for some range of physical memory addresses);
route second data packets to other nodes of the plurality of nodes based on addresses of the second data packets being in respective second ranges of memory arrays of the other nodes (Mejdrich [0056] each memory is associated with a router and each router is responsible for routing packets to the range of addresses corresponding to the associated memory. Therefore, each memory address is mapped by the network interface controllers to a network address, typically the network location of a memory communications controller responsible for some range of physical memory addresses);
Mejdrich did not explicitly disclose a router is powered independently of the memory array and wherein the memory structure is configured to communicate a data packet through two or more nodes of the plurality of nodes by powering routers of the two or more nodes without powering memory arrays of the two or more nodes, while routers and memory arrays of nodes other than the two or more nodes do not receive power.
Li discloses a router that is connected to the memory array (Li, fig. 1, [0011] discloses NoC includes multiple routers and multiple network interfaces NIs, each router in the multiple routers is connected to one local node device using one NI; [0003; 0009] each NI includes a buffer and a core circuit. Fig. 1 discloses an interconnection of routers and memories) and is powered independently (cut off power to router when not in use) of the memory array [0004], the router configured to: 
route first data packets to locations in the memory array connected to the router based on addresses of the first data packets being in a first range of memory addresses of the memory array (Li [0011] discloses NoC includes multiple routers and multiple network interfaces NIs, each router in the multiple routers is connected to one local node device using one NI; [0003] each NI includes a buffer and a core circuit. Fig. 1 discloses an interconnection of routers and memories. Each router is responsible for routing packets to the range of addresses controlled by the router. [0004] discloses a power gating technology applied in a NOC network to reduce power consumption. Li discloses that when power gating technology is applied in a NOC, when a router is idle/no data package is sent through the router node, power of each part in the router is cut off/node is not receiving power, making the router in a non-working state. A goal of reducing the NoC power consumption is achieved by reducing the router power consumption. When there is to-be-transmitted data on the router, the router is woken up again, that is, each part in the router is controlled to be powered on again, such that the router is re-enabled to be in a working state);
route second data packets to other nodes of the plurality of nodes based on addresses of the second data packets being in respective second ranges of memory arrays of the other nodes; wherein the memory structure is configured to communicate a data packet through two or more nodes of the plurality of nodes by powering routers of the two or more nodes without powering memory arrays of the two or more nodes, while routers and memory arrays of nodes other than the two or more nodes do not receive power (Li [0004] discloses a power gating technology applied in a NOC network to reduce power consumption. Li discloses that when power gating technology is applied in a NOC, when a router is idle/no data package is sent through the router node, power of each part in the router is cut off/node is not receiving power, making the router in a non-working state. A goal of reducing the NoC power consumption is achieved by reducing the router power consumption. When there is to-be-transmitted data on the router, the router is woken up again, that is, each part in the router is controlled to be powered on again, such that the router is re-enabled to be in a working state).
One of ordinary skill would have been motivated to combine Mejdrich, and Li because these teachings are from the same field of endeavor with respect to the use of routing architectures for providing access to data stored in memory.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Li within the teachings of Mejdrich, as doing such enables the implementation of a power gating technology in a NOC to reduce power consumption by router at each node, Li [0004].

Regarding claim 2,  Mejdrich modified Li discloses the memory structure of claim 1, wherein the memory array is configured to be powered off except when in use (Li [0004] discloses a power gating technology applied in a NOC network to reduce power consumption. Li discloses that when power gating technology is applied in a NOC, when a router is idle/no data package is sent through the router node, power of each part in the router is cut off/node is not receiving power, making the router in a non-working state. A goal of reducing the NoC power consumption is achieved by reducing the router power consumption. When there is to-be-transmitted data on the router, the router is woken up again, that is, each part in the router is controlled to be powered on again, such that the router is re-enabled to be in a working state).
The motivation to combine is similar to that of claim 1.

Regarding claim 3,  Mejdrich modified Li discloses the memory structure of claim 1, wherein the memory array is a non- volatile memory array (Mejdrich [0040] Computer 10 of FIG. 1 includes disk drive adapter 38 coupled through an expansion bus 40 and bus adapter 18 to processor 12 and other components of the computer 10. Disk drive adapter 38 connects non-volatile data storage to the computer 10 in the form of disk drive 24).
The motivation to combine is similar to that of claim 1.

Regarding claim 4,  Mejdrich modified Li discloses the memory structure of claim 3, wherein the memory array is one of FLASH, SRAM, MRAM, PCM, or ReRAM (Mejdrich [0040] Computer 10 of FIG. 1 includes disk drive adapter 38 coupled through an expansion bus 40 and bus adapter 18 to processor 12 and other components of the computer 10. Disk drive adapter 38 connects non-volatile data storage to the computer 10 in the form of disk drive 24. Non-volatile computer memory also may be implemented for as an optical disk drive, electrically erasable programmable read-only memory (so-called `EEPROM` or `Flash` memory).
The motivation to combine is similar to that of claim 1.

Regarding claim 5,  Mejdrich modified Li discloses the memory structure of claim 1, wherein: each router is assigned a unique range of addresses in a Network-on-Chip routing scheme, such that the unique range of addresses assigned to the router of each node corresponds to a range of memory addresses of the memory array directly connected to the router (Mejdrich, discloses a NOC 102 in fig. 2 which includes integrated processor (`IP`) blocks 104, routers 110, memory communications controllers 106, and network interface controllers 108 grouped into interconnected nodes. Each IP block 104 is adapted to a router 110 through a memory communications controller 106 and a network interface controller 108. Each memory communications controller controls communications between an IP block and memory, and each network interface controller 108 controls inter-IP block communications through routers 110;  [0056] Each memory address is mapped by the network interface controllers to a network address, typically the network location of a memory communications controller responsible for some range of physical memory addresses. The network location of a memory communication controller 106 is naturally also the network location of that memory communication controller's associated router 110, network interface controller 108, and IP block 104. The instruction conversion logic 150 within each network interface controller is capable of converting memory addresses to network addresses for purposes of transmitting memory -address-based communications through routers of a NOC. Therefore, each router is responsible for a range addresses in a global address space).
The motivation to combine is similar to that of claim 1.

Regarding claim 6,  Mejdrich modified Li discloses the memory structure of claim 1, wherein each memory array is accessible in parallel (Mejdrich, fig. 3, [0045; 0087] discloses FIG. 3. Each IP block 104 is also adapted to a router 110 through a network interface controller 108, which controls communications through routers 110 between IP blocks 104. Examples of communications between IP blocks include messages carrying data and instructions for processing the data among IP blocks in parallel applications and in pipelined applications).
The motivation to combine is similar to that of claim 1.

Regarding claim 9,  Mejdrich modified Li discloses the memory structure of claim 1, wherein: each link of the plurality of links comprises one or more channels (Mejdrich [0066] discloses fig. 2 and 3, the routers 110 and the links 118 of the NOC 102 form a mesh network with vertical and horizontal links connecting vertical and horizontal ports in each router; [0062] In NOC 102 of fig. 3, each router 110 implements two or more virtual communications channels, where each virtual communications channel is characterized by a communication type. Communication instruction types, and therefore virtual channel types, such as: inter-IP block network-address-based messages, request messages, responses to request messages, invalidate messages directed to caches; memory load and store messages; and responses to memory load messages, and so on).
The motivation to combine is similar to that of claim 1.

Regarding claim(s) 12 and 13 the claim is rejected with rational similar to that of claim(s) 1 and 4, respectively.
Regarding claim(s) 16 and 18 the claim is rejected with rational similar to that of claim(s) 1 and 4, respectively.

Regarding claim 19, Mejdrich modified Li disclose the memory die of claim 16, wherein each memory array of the plurality of memory arrays is configured to be powered off except when in use [0004] discloses a power gating technology applied in a NOC network to reduce power consumption. Li discloses that when power gating technology is applied in a NOC, when a router is idle/no data package is sent through the router node, power of each part in the router is cut off/node is not receiving power, making the router in a non-working state. A goal of reducing the NoC power consumption is achieved by reducing the router power consumption. When there is to-be-transmitted data on the router, the router is woken up again, that is, each part in the router is controlled to be powered on again, such that the router is re-enabled to be in a working state).
The motivation to combine is similar to that of claim 1.

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich et al. (US 2011/0320719 A1), view of Li et al. (US 2017/0272381 A1). Further in view Philip et al. (US 20140376569 A1).

Regarding claim 7,  Mejdrich modified Li discloses the memory structure of claim 1, but did not explicitly disclose wherein: each node is configurable to operate at a respective frequency, a first node is configured to operate at a first frequency, and a second node is configured to operate at a second frequency that is different to the first frequency.
Philip discloses wherein: each node is configurable to operate at a respective frequency, a first node is configured to operate at a first frequency, and a second node is configured to operate at a second frequency that is different to the first frequency (Philip [0017] the clock cycle time.  Skew balanced distribution of a global clock to the massive number of sequential elements on a large Si die has become largely impractical and prohibitively expensive in terms of area and power consumption.  Further, the large number of heterogeneous components on a die also means that they require different operating frequencies (different frequency) and independent clock on/off control for better power management).
One of ordinary skill would have been motivated to combine Mejdrich, Li and Philip because these teachings are from the same field of endeavor with respect to the use of routing architectures for providing access to data stored on a memory.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Philip within the teachings of Mejdrich, and Li, as doing such would result in a mere modification of Mejdrich and Li’s routing technique to include the use of domain clocks at each node, thereby, providing a micro-architecture of NoC router clocking which allows for a flexible Globally Asynchronous Locally Synchronous (GALS) implementation, Philip [Abstract].

Regarding claim 20, Mejdrich modified Li discloses the memory die of claim 16, did not explicitly disclose wherein the plurality of routers are arranged in a grid pattern in the memory die.
Philip discloses wherein the plurality of routers are arranged in a grid pattern in the memory die (Philip [0007] As illustrated in FIG. 2 a full 2D mesh is comprised of a grid structure, with a router at each cross point of the grid.  The grid has a specific number of routers on X and Y axes.  This defines the size of the network, 5.times.5 being the size in this example.  Each router is identified on the grid using its XY co-ordinate.  In the figure, origin is at upper left corner of the grid and each router depicts its ID or XY co-ordinate.  Each router on the grid has four direction ports and on each of these ports the router can transmit and receive messages over the interconnect wires which form point to point link between the router and the next router along the port.  Each router also has one or more host ports through which it connects to host blocks using point-to-point links.  The host blocks receives and/or transmits messages from and/or to the network through the host ports).
The motivation to combine is similar to that of claim 7.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich et al. (US 2011/0320719 A1), view of Li et al. (US 2017/0272381 A1). Further in view Vangal et al. (US 2011/0235531 A1).

Regarding claim 8,  Mejdrich modified Li discloses the memory structure of claim 1, wherein: each node is configurable to operate at a respective voltage, a first node is configured to operate at a first voltage and a second node is configured to operate at a second voltage that is different to the first voltage.
Vangal discloses the memory structure of claim 1, wherein: each node is configurable to operate at a respective voltage, a first node is configured to operate at a first voltage and a second node is configured to operate at a second voltage that is different to the first voltage (Vangal [0009] discloses that each such router may include a plurality of ports each having multiple virtual channels, as will be discussed further below.  These different routers can be controlled to have different operating parameters, e.g., different voltage and frequency levels, to realize differences in communications through the routers.  As further seen in fig. 1, a memory controller 130 may also be present).
One of ordinary skill would have been motivated to combine Mejdrich, Li and Vangal because these teachings are from the same field of endeavor with respect to the use of routing architectures to provide to access data stored on a memory.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Vangal within the teachings of Mejdrich, and Li, as doing such would result in a mere substitution of Mejdrich, and Li’s handling of routing memory access request with Vangal, enabling each node to be operated with a separate voltage, Vangal [0009].

Regarding claim 10,  Mejdrich modified Li discloses memory structure of claim 9, but did not explicitly disclose wherein: each channel is configurable to operate at a respective frequency, and a first router is configured to operate a first channel at a first frequency and to operate a second channel at a second frequency that is different to the first frequency.
Vangal discloses wherein: each channel is configurable to operate at a respective frequency, and a first router is configured to operate a first channel at a first frequency and to operate a second channel at a second frequency that is different to the first frequency (Vangal [0009] discloses that each such router may include a plurality of ports each having multiple virtual channels, as will be discussed further below.  These different routers can be controlled to have different operating parameters, e.g., different voltage and frequency levels, to realize differences in communications through the routers.  As further seen in fig. 1, a memory controller 130 may also be present).
The motivation to combine is similar to that of claim 8.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich et al. (US 2011/0320719 A1), view of Li et al. (US 2017/0272381 A1). Further in view Pirskanen et al. (US 2013/0188536 A1).

Regarding claim 11,  Mejdrich modified Li discloses the memory structure of claim 9, but did not explicitly disclose wherein: one or more channels of a first router are full-duplex channels, and each of the one or more channels is capable of operating at a respective bandwidth.
Pirskanen discloses wherein: one or more channels of a first router are full-duplex channels, and each of the one or more channels is capable of operating at a respective bandwidth (Pirskanen [0059] moreover, in a further embodiment the network may aggregate multiple component carriers, possibly at different bandwidths regions, to be used for the full-duplex or half-duplex communications.  The aggregated carriers for full-duplex and half-duplex communications may be either contiguous or non-contiguous in a frequency domain.  As a result of carrier aggregation enabling the full-duplex communication, the utilization of available frequency spectrum may be further enhanced).
One of ordinary skill in the art would have been motivated to combine Mejdrich, Li and Pirskanen because these teachings are from the same field of endeavor with respect to the use of routing architectures for providing access data stored on a memory.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Pirskanen within the teachings of Mejdrich and Li, as doing such would result in a mere substitution of Mejdrich and Li’s handling of routing memory access request with Pirskanen, enabling each channel, a full-duplex channel to be operated on a different bandwidth, Pirskanen [0059]).

Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich et al. (US 2011/0320719 A1), view of Li et al. (US 2017/0272381 A1). further in view KUMAR (US 2015/0178435 A1).

Regarding claim 14, Mejdrich modified Li discloses the memory device of claim 12, but did not explicitly disclose wherein each router further comprises pairs of first-in first-out (FIFO)s, each pair of FIFOs coupled to one of a link.
Kumar discloses wherein each router further comprises pairs of first-in first-out (FIFO)s, each pair of FIFOs coupled to one of a link (Kumar discloses [0023] fig.4, there are two routers R1 402 and R2 404 with input and output channels such as 406-1 and 406-2 between them. Each channel 406 can be configured to transmit data through 412-1 (from Router 1 to Router 2 using 406-1) and through 412-2 (from Router 2 to Router 1 using 406-2), which in turn is accompanied by a credit signal that flows in the opposition direction to the transmitted data (or control). when data is transmitted from Router 1 to Router 2, and 416-2 when data is transmitted from Router 2 to Router 1. Furthermore, receiving router can include a FIFO shown as 418-1 when data is received by Router 2 from Router 1, and 418-2 when data is received by Router 1 from Router 2. A given router 402/404 may employ a single buffer for handling all traffic through the router, or can also employ a buffer for each input/output pair of channels managed by the router).
One of ordinary skill in the art would have been motivated to combine Mejdrich, Li and Kumar because these teachings are from the same field of endeavor with respect to the use of routing architectures for providing access data stored on a memory.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Kumar within the teachings of Mejdrich, and Li, as doing such would result in a mere substitution of Mejdrich, and Li’s handling of routing memory access request with Kumar, enabling automatically generating a Network on Chip (NoC) with pipelining solutions for the interconnects, Kumar, [Abstract].

Regarding claim 17, Mejdrich modified Li discloses the memory die of claim 16, but did not explicitly disclose wherein each router further comprises: a plurality of first-in first-out (FIFO)s, each FIFO coupled to the data packet switching logic of the router and one of a network link and an internal link of the router.
Kumar discloses wherein each router further comprises: a plurality of first-in first-out (FIFO)s, each FIFO coupled to the data packet switching logic of the router and one of a network link and an internal link of the router (Kumar discloses [0023] fig.4, there are two routers R1 402 and R2 404 with input and output channels such as 406-1 and 406-2 between them. Each channel 406 can be configured to transmit data through 412-1 (from Router 1 to Router 2 using 406-1) and through 412-2 (from Router 2 to Router 1 using 406-2), which in turn is accompanied by a credit signal that flows in the opposition direction to the transmitted data (or control). when data is transmitted from Router 1 to Router 2, and 416-2 when data is transmitted from Router 2 to Router 1. Furthermore, receiving router can include a FIFO shown as 418-1 when data is received by Router 2 from Router 1, and 418-2 when data is received by Router 1 from Router 2. A given router 402/404 may employ a single buffer for handling all traffic through the router, or can also employ a buffer for each input/output pair of channels managed by the router).
The motivation to combine is similar to that of claim 14.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich et al. (US 2011/0320719 A1), view of Li et al. (US 2017/0272381 A1). in view KUMAR (US 2015/0178435 A1), further in view Wei et al. (US 2010/0061470 A1).
Regarding claim 15, Mejdrich, Li and Kumar discloses the memory device of claim 14, did not explicitly disclose wherein each router further comprises a modulator/demodulator connected with a FIFO of one of the pairs of FIFOs.
Wei discloses wherein each router further comprises a modulator/demodulator connected with a FIFO of one of the pairs of FIFOs (Wei [0051] The optical transmitter can be a parallel to serial converter to convert parallel data into serial data; a digital to analog converter (DAC) coupled to the parallel to serial converter; and an optical modulator coupled to the DAC. A packet over optical OFDMA interface receiver can be used with the transmitter. The router can also include an optical receiver to receive data packets; a frequency to time domain converter coupled to the optical receiver; a sub-carrier mapping unit coupled to the frequency to time domain converter; a plurality of demodulators coupled to the sub-carrier mapping unit, each demodulator coupled to a decoder; a virtual link controller coupled to the decoders; and a plurality of virtual interfaces coupled to the virtual link controller….Each entry can be maintained locally by the sliceable router. A virtual interface index can provide the virtual interface identification and the associated FIFO identification. Each virtual interface can be configured as an IP address with a mask.
One of ordinary skill in the art would have been motivated to combine the teachings of Mejdrich, Li and Kumar because these teachings are from the same field of endeavor with respect to the use of routing architectures for routing network packages.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Wei within the teachings of Mejdrich, Li and Kumar, as doing such would result in a mere modifying of Mejdrich, Li and Kumar’s handling of routing memory access request with Wei, thereby, employing a two-level orthogonal frequency division multiplexing (OFDM)/wavelength division multiplexed (WDM) mechanisms for bandwidth virtualization, Wei, [Abstract].




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to a Network-on-Chip architecture utilized to interconnect unlimited number of memory cell matrices, spread on a die, memory array selectively powered for use. 
Mejdrich et al. (US 2011/0320719 A1)
Karamcheti et al. (US 2009/0210616 A1)
Li et al. (US 2017/0272381 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/ Examiner, Art Unit 2451                                                                                                                                                                                             

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451